DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig 21 contains reference label Fig 6 as well.  A drawing should contain on one reference label.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Status
Claims 3-4, 6-10, and 14 have been preliminarily amended in the Preliminary Amendments dated 06/29/2020.
Claims 1-16 are pending.

Claim Objections
Claim 11 is objected to because of the following informalities:  

Claim 11 recites “has contact portion” which appears to be a misspelling of “has a contact portion”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 4 and 6, it is unclear as to whether the term “the thermometer” refers to “a first thermometer”, or to “a second thermometer”, or to both.

Regarding Claim 8, the term “the patches” lacks proper antecedent basis as “a plurality of the patches” is first introduced in Claim 7(from which Claim 8 does not depend).

Regarding Claim 12, the term “the conductor film existing between the patches” lacks proper antecedent basis as there is no “conductor film existing between the patches” or “patches” being first introduced prior to such recitations [Note that “a plurality of the patches” is first introduced in Claim 7(from which Claim 8 does not depend)].

Regarding Claim 15, the term “the first heat insulating layer” lacks proper antecedent basis as there is only “a first heat insulator” being first introduced prior to such recitation.  Additionally, the term “heat flow that flows substantially perpendicular” in claim 15 is a relative term which renders the claim indefinite. The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is unclear to what degree the heat would need to flow perpendicularly for it to be considered a substantially perpendicular flow.

Regarding Claim 16, the term “the patches” lacks proper antecedent basis as “a plurality of the patches” is first introduced in Claim 7(from which Claim 16 does not depend).  Additionally, the term “heat flow that flows substantially perpendicular” in claim 16 is a relative term which renders the claim indefinite. The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is unclear to what degree the heat would need to flow perpendicularly for it to be considered a substantially perpendicular flow.

Regarding Claims 5-7 and 9-16, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 4, and their limitations do not overcome the indefiniteness issues of their parent claim.

Regarding Claims 11-16, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 6, and their limitations do not overcome the indefiniteness issues of their parent claim.

Regarding Claim 16, the claim is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since it is a dependent of indefinite claim 15, and its limitations do not overcome the indefiniteness issues of its parent claim.

Allowable Subject Matter
Claims 1-3 are allowed.

Claims 4-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “a belt-shaped conductor film that is wired over at least a layered surface between the first heat insulator and the second heat insulator from a bottom surface of the first heat insulator on the body surface side, a first temperature measurement circuit including a first thermometer, and disposed on the conductor film on the bottom surface side of the first heat insulator, and a second temperature measurement circuit including a second thermometer, and disposed on the conductor film in the layered surface”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi (US PGPUB 2018/0028072) discloses a wearable thermometer patch for continuous wearing by a user includes a circuit substrate that includes an electric circuit, a battery holder mounted in the circuit substrate, and a detachable cover layer on the battery holder. The battery holder can hold a replaceable battery to supply power to the electric circuit. A temperature probe unit in connection with the electric circuit includes one or more temperature sensors in electric connection with the electric circuit in the circuit substrate. The one or more temperature sensors each can measure temperatures near the user's skin to produce one or more temperature values.
Nakagawa et al. (US PGPUB 2017/0276553) disclose an internal temperature measurement device capable of measuring an internal temperature of a measuring object for which the thermal resistance value of a non-heating body present on the surface side of the object is unknown, more accurately with better responsiveness than hitherto. The internal temperature measurement device includes a MEMS chip including: two cells for measuring two heat fluxes for calculating an internal temperature of a measuring object for which the thermal resistance value of a non-heating body is unknown; and a cell for increasing a difference between the heat fluxes.
Bieberich et al. (US PGPUB 2016/0238463) disclose a zero-heat-flux, deep tissue temperature measurement system which measures internal body temperature by way of a probe having a heater and thermal sensors arranged in a zero-heat-flux construction. The measurement system includes control mechanization that determines heater and skin temperatures based upon data obtained from the probe and uses those temperatures to calculate a deep tissue temperature. The measurement system includes a signal interface cable having a connector where a probe can be releasably connected to the system. The cable and attached connector are a removable and replaceable part of the system, separate from the probe. The measurement system provides an output signal imitating a standard input signal configuration used by other equipment.
Bieberich et al. (US PGPUB 2013/0010828; US PGPUB 2011/0249701) disclose flexible devices used for zero-heat-flux, deep tissue temperature measurement, especially disposable temperature measurement devices. Such a device is constituted of a flexible substrate. An electrical circuit is disposed on a side of the substrate. The electrical circuit includes first and second thermal sensors disposed, respectively, on first and second substrate layers. A heater trace is disposed on the first substrate layer with the first thermal sensor. The first and second substrate layers are separated by a flexible layer of insulation disposed between the first and second substrate layers. The heater trace defines a heater with a central portion that operates with a first power density and a peripheral portion around the central portion that operates with a second power density greater than the first power density.
Tsuchida (US PGPUB 2012/0114013) discloses a temperature measuring device capable of continuously measuring a body temperature without imposing a load on a subject or a measurer. The temperature measuring device includes: a temperature measuring unit to be attached to an object to be measured, including a temperature measuring unit-side temperature sensing element and a first coil; and a power supplying unit including a second coil, for supplying power to the temperature measuring unit, in which the temperature measuring unit and the power supplying unit are formed integrally with each other.
Sakano (US PGPUB 2005/0141591) discloses a temperature measuring device and a temperature measuring method which are capable of obtaining precise measured temperature values with respect even to old persons or infants.  The device may be formed into a disposable type according to need and the method may be carried out using such a disposable type device according to need, which enables precise temperature measurement in real time. An on-subject temperature measuring device, which is attached to a subject when a temperature of the subject is measured, receives a radio wave from a reader as an external device and is thereby electrically powered. Using the electric power, temperature measurement is performed in the on-subject temperature measuring device. The results of the measurement are transmitted through radio waves to the reader in the form of a temperature of the subject and ID data. The reader is so constructed as to be connectable to a personal computer, and data processing by the personal computer is performed according to need.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685